In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00187-CR

DOMINIQUE SHEPPARD, Appellant               §    On Appeal from the 213th District
                                                 Court
                                            §
                                                 of Tarrant County (1501858R)
V.                                          §
                                                 March 7, 2019
                                            §
                                                 Opinion by Chief Justice Sudderth
THE STATE OF TEXAS                          §
                                                 (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was some error in the trial court’s judgment. The judgment is modified to reflect

Sheppard’s actual conviction of “assault family/household member with previous

conviction.” It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth_______________
                                          Chief Justice Bonnie Sudderth